Citation Nr: 0427181	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  94-41 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine as secondary to cobalt treatment 
for service connected embryonal carcinoma of the right 
testicle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel





INTRODUCTION

The veteran served on active duty from April 1962 to July 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Initially, the Board notes that a significant change in the 
law occurred during the pendency of this appeal, when, on 
November 9, 2000, the President signed into law the VCAA.  
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Specifically, the RO should inform the veteran of 
what is necessary for his claim to be granted, what the RO 
will do, what he must do and he must be asked to provide all 
available evidence.

The Board obtained an independent medical opinion in this 
case.  In the recent case of Padgett v. Principi, No. 02-2259 
(US Vet. App. July 9, 2004), the Court held that while the 
Board has the authority to obtain independent medical 
opinions, the Board does not have the authority to consider 
those opinion in the first instance without allowing RO 
consideration of the evidence.  A claimant can waive this RO 
consideration of the evidence, but the claimant in this case 
has specifically not waived his right to RO consideration.  
Therefore, this case must be remanded for consideration of 
the newly obtained evidence.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claims to be granted in this case, 
what evidence he must obtain and what 
evidence the RO will obtain, as well as 
informing him of the need to submit all 
available evidence that corroborates his 
claims.  

2.  Following the above, the RO should 
readjudicate the veteran's claim, 
including reviewing all newly obtained 
evidence especially the newly obtained 
medical opinion.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




